MoCLELLAN, J.
There is nothing in the objection relied on to operate a reversal of the judgment in this case. In determining whether service of summons has been perfected twenty days previous to the return term, the first day of the term is the last day of the period limited, and if by including this day, as required by section 1! of the Code, twenty days have elapsed after the day of service, the case stands for trial at that term. Such has been, we believe, the universal understanding and practice of the bar and nisi prius courts, and is, we do not doubt, the sound construction of section 2731 of the Code. — Garner & Neville v. Johnson, 22 Ala. 494, 501.
The judgment of the Circuit Court is affirmed.